Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5-13, 17-24, 28, 31-39 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 discloses a video data decoding method comprising: decoding a first syntax element from an encoded data stream explicitly indicating removal of a reference picture from a decoded picture buffer (DPB), wherein the removal is based on the first syntax element being in a first range of values, wherein the syntax being in a first range of values results in the removal of a particular reference picture indexed by the syntax from the DPB, and wherein the syntax being equal to a second value not in the first range of values results in not removing any picture from the DPB; determining, based on the value of the first syntax element, to remove the reference picture and decoding a current picture to be stored in the DPB.
The reference of Wang et al. (US PGPub 2013/0077680 A1) teaches a video data decoding method where it decodes a first syntax element from an encoded data stream indicating removal of a reference picture from a decoded picture buffer (DPB), removes the reference picture from the DPB based on the decoded first syntax element and decodes the current picture to store it in the DPB. However, Wang et al. fail to teach an explicit indication in a syntax element of a picture to be removed from the buffer and also fail to teach a syntax element being in a first range of values results in the removal of a particular reference picture indexed by the syntax from the DPB, and wherein the syntax being equal to a second value not in the first range Choi et al. (US PGPub 2020/0213603 A1), in the sane field of endeavor, teach an explicit indication in a syntax element of a picture to be removed from the buffer, but it fails to teach a syntax element being in a first range of values results in the removal of a particular reference picture indexed by the syntax from the DPB, and wherein the syntax being equal to a second value not in the first range of values results in not removing any picture from the DPB. On the other hand, the reference of Ugur et al. (US PGPub 2017/0310989 A1), in the sane field of endeavor, teach the value of a temporal_id_plus1 is required to be non-zero and the value of Temporalld = temporal_id_plus1 - 1 indicates the lowest temporal level which needs to be removed and index plus1 equal to 0 indicates no picture to be removed. However, the temporal_id_plus1 syntax element of Ugur et al. does not teach a syntax element being in a first range of values results in the removal of a particular reference picture indexed by the syntax from the DPB, and wherein the syntax being equal to a second value not in the first range of values results in not removing any picture from the DPB. As a result, Wang et al. alone or in combination with Choi et al. and Ugur et al. fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable. For the same reason as mentioned above, the independent claim 13, which is a device claim of the corresponding method claim 1, and independent claim 28, which is a CRM claim of the corresponding method claim 1, stand allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485